Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 objected to because of the following informalities:  
The line numbers and claims numbers are the same size and front. Applicant is advised to remove the line numbers.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6 recites “electrode member” and is unclear if the limitation “electrode” and “electrode member” refer to the same structure. For prosecution, the limitation “electrode” and “electrode member” will be interpreted to mean the same structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segerink et al (US20130266979A1 published 10/10/2013; hereinafter Segerink).
Regarding claim 1, Segerink teaches a cell evaluation device comprising: 
a porous membrane (fluid barrier 171 is  a fluid permeable membrane is arranged between the first micro channel and the second micro channel – claim 7 and paragraph 91) having a first main face and a second main face (fluid barrier 171 has two sides – Fig. 2b); 
a first passage (first channel 151 – Fig. 2e) having a first passage portion facing a first area (side of the fluid barrier 171 that faces the first channel 151) on which cells are placed in the first main face of the porous membrane (“on which cells are placed” does not positively recite the limitation of “cells”; therefore the limitation is interpreted to claim a membrane capable of supporting cells) (fluid barrier 171 is capable of supporting cells – paragraphs 26 and 34); 
a second passage (second channel 152 – Fig. 2e) having a second passage portion facing a second area in the second main face of the porous membrane (side of the fluid barrier 171 that faces the second channel 152 – Fig. 2b), the second area being positioned corresponding to the first area (the 
a first electrode (first electrode 110 – Fig. 2e) provided in the first passage portion and a second electrode (second electrode 120 – Fig. 2e) provided in the second passage portion, the first electrode and the second electrode being positioned across the first area and the second area (first electrode 110 and second electrode 120 are across from each other – Fig. 2e).
Regarding claim 2, Segerink teaches the cell evaluation device according to claim 1, wherein 
the first passage portion (first channel 151 – Fig. 2e) and the second passage portion (second channel 152 – Fig. 2e) are provided along the first area (side of the fluid barrier 171 that faces the first channel 151) to extend in a substantially same direction (first channel 151 and second channel 152 extends in the same direction as the side of the fluid barrier 171 that faces the first channel 151 – Fig. 2b),
in the direction, a length of the first electrode is half or more of a length of the first area (the length of the first electrode 110 is more than half of the length of the side of the fluid barrier 171 that faces the first channel 151 – Fig. 2b), and a length of the second electrode is half or more of a length of the second area (the length of the second electrode 120 is more than half of the length of the side of the fluid barrier 171 that faces the second channel 152 – Fig. 2b).
Regarding claim 3, Segerink teaches the cell evaluation device according to claim 1, wherein the first electrode (first electrode 110 – Fig. 2e) is provided so that the first area (area of the permeable membrane that faces the first channel 151) is visible in a plan view from the first passage portion (a fluid permeable membrane arranged between the first and second channels would be visible in a plan view of Fig. 2e – paragraph 29 and claim 7).
Regarding claim 5, Segerink teaches the cell evaluation device according to claim 1, further comprising 

Regarding claim 8, Segerink teaches the cell evaluation device according to claim 1, wherein 
the first electrode and the second electrode are both formed in a manner of being contactable from one side of the cell evaluation device (the first and electrodes 110 and 120 are formed on the sample side of a closure 400 and both contact the same side of closure 400 – Fig. 2e).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Segerink as applied to claim 1 above, in view of Talebpour et al (US20120190040A1 published 07/26/2012; hereinafter Talebpour).
Regarding claim 4, Segerink teaches the cell evaluation device according to claim 1.
However, Segerink does not teach wherein the first electrode is a transparent electrode.
Talebpour teaches wherein the first electrode is a transparent electrode (a transparent electrode – paragraph 11). It would be advantageous to use a transparent electrode to gain the additional function of using optical measurement methods to analyze samples in the chip. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chip, as taught by Segerink, with the transparent electrode, taught by Talebpour, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Segerink and Talebpour teach chips with electrodes.
Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Segerink as applied to claim 5 above, in view of Parker et al (US20180221874A1 published 08/09/2018; hereinafter Parker).
Regarding claim 6, Segerink teaches the cell evaluation device according to claim 1, wherein 
Segerink does not teach the first area is defined by an opening provided in a cell placement area definition member fixed to the main face of the porous membrane. 
Parker teaches the first area (the side of the porous membrane 110 facing the first chamber 130 – Fig. 1) is defined by an opening (opening of the first chamber 130 in the solid support structure 120 – Fig. 1) provided in a cell placement area definition member (solid support structures 120 form the first chamber 130 and second chamber 140 – Fig. 1) fixed to the main face of the porous membrane (growth promoting layer 114 is on the porous membrane 110 – Fig. 1); 
the first passage (a fluid channel 332 – Fig. 12) is defined by an opening provided in the first passage member (the first chamber 330 – Fig. 12) fixed in a side opposite to the porous membrane with respect to the cell placement area definition member (the fluid channel 332 is opposite to the porous membrane 310 – Fig. 12); 
the first electrode (a second electrode 344 – Fig. 11) is formed at a position facing the first area in the first electrode member fixed in a side opposite to the porous membrane with respect to the first passage member (the second electrode 344 faces the porous membrane 310 and is fixed on an opposite side of the porous membrane 310 – Fig. 11). It would be advantageous to use a growth promoting layer with the porous membrane to gain the function to culture cells in the fluidic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Segerink, with the growth promoting layer, taught by Parker, to gain the above advantage. One of ordinary skill would have expected that this modification could have been 
Segerink, modified by Parker, teaches the second passage (second channel 152 – Segerink Fig. 2b) is defined by an opening provided in the second passage member (first access channel 203 – Segerink Fig. 1i) fixed in a side opposite to the cell placement area definition member with respect to the porous membrane (Segerink, modified by Parker, teaches a first access channel 203 is opposite to the membrane 310 with growth promotion layer 114 – Parker Fig. 11 and Segerink Figs. 1i and 2b); 
a part of the second electrode (second electrode 120 – Fig. 2e) is formed at a position facing the second area in the second electrode member fixed in a side opposite to the porous membrane with respect to the second passage member (Segerink, modified by Parker, teaches the second electrode 120 faces the fluid barrier 171 and in on the opposite side of the fluid barrier 171 with respect to the first access channel 203 – Parker Fig. 11 and Segerink Figs. 1i and 2b); and 
an entirety of the cell evaluation device has a chip shape (a lab-on-a-chip device – Segerink paragraph 1).
Regarding claim 7, Segerink, modified by Parker, teaches the cell evaluation device according to claim 6, wherein the second area (the side of the porous membrane 110 facing the second chamber 140 – Fig. 1) is defined by an opening (opening to the second chamber 140 in the solid support structure 120 – Fig. 1) provided in a member fixed to the second main face of the porous membrane (solid support structures 120 form the first chamber 130 and second chamber 140 – Fig. 1).
Regarding claim 9, Segerink teaches a cell evaluation system, comprising: the cell evaluation device according to claim 5; and 
a resistance meter including an ammeter and a voltmeter (an electronic device may be selected from the group consisting of a voltmeter, a current generator, a voltage source, and an electrical impedance meter – paragraph 37), the ammeter having two terminals respectively attached to the first 
However, Segerink does not teach the voltmeter having two terminals respectively attached to the third electrode and the fourth electrode.
Parker teaches the voltmeter having two terminals respectively attached to the third electrode (second electrodes – paragraph 53) and the fourth electrode (fourth electrodes – paragraph 53) (measuring voltage via the second and fourth electrodes – paragraph 53). It would be advantageous to use a voltmeter connected to the third and fourth electrode to gain the function of taking voltage measurements and gaining more data. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chip, as taught by Segerink, with the voltmeter connected to the third and fourth electrode, taught by Parker, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Segerink and Parker teach cell analysis devices with electrodes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20170089899A1 – microfluidic capture device 
US20020022261A1 – teaches a "capture membrane" for collecting nucleic acids or other large molecules
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538.  The examiner can normally be reached on M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797